Citation Nr: 0200735	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  94-05 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of a left varicocelectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from June 1979 to June 1989.

This case comes to the Board of Veterans' Appeals (Board), in 
part, from an August 1993 decision by the St. Louis, 
Missouri, RO that granted a 10 percent rating for service-
connected residuals of a left varicocelectomy.  The veteran 
appeals for a higher rating.  

This case also comes to the Board from a June 1997 RO 
decision which determined that there was no new and material 
evidence upon which to reopen a claim for service connection 
for a low back disability.

In an August 1999 decision, the Board determined that new and 
material evidence had been received to reopen the claim for 
service connection for a low back disability, and remanded 
the case to the RO for a de novo review of the issue of 
service connection for a low back disability.  The Board also 
remanded to the RO the case for additional development of the 
claim for an increased evaluation for residuals of a left 
varicocelectomy.  

It is noted that during the pendency of this appeal, the 
veteran relocated and the Washington, D.C., RO is currently 
handling his appeal.  However, in a November 2001 letter, the 
veteran indicated that he again relocated.  Consequently, a 
transfer of his file to another RO may be in order.  

It is also noted that in correspondence received particularly 
since 1999 the veteran appears to be raising claims for 
service connection for various physical and mental 
"problems" (gastrointestinal, musculoskeletal, respiratory, 
endocrine, and psychiatric).  He refers to these "problems" 
by way of contentions regarding experiences he claimed to 
have had in service (Agent Orange exposure, "Chevenoil fall 
out exposure," cold weather exposure, smoke exposure, etc.).  
As these issues have not been developed by the RO, they are 
referred to the RO for further appropriate consideration.  


REMAND

In its August 1999 remand, the Board directed in part that 
the RO review on a de novo basis the claim for service 
connection for a low back disability, including a 
determination of whether such claim is well grounded.  During 
the pendency of this appeal, the Board notes that on November 
9, 2000, the President signed H.R. 4864, the "Veterans 
Claims Assistance Act of 2000" (or the VCAA). The purpose of 
this bill is to reverse the decision of the Court in Morton 
v. West, which held that the Secretary had no authority to 
provide assistance to a claimant whose claim was not "well 
grounded."  The bill also establishes a number of procedural 
requirements for VA in dealing with claims for benefits.  The 
regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective on 
November 9, 2000.  In readjudicating the veteran's low back 
claim, the RO must consider the VCAA provisions.  

In regard to the issue of an increased rating for residuals 
of a left varicocelectomy, the Board in its August 1999 
remand directed the veteran to undergo a current VA 
genitourinary examination to assess the severity of his 
disability (he had not been evaluated since August 1995).  
This was accomplished in November 1999.  

Although VA's Schedule for Rating Disabilities (38 C.F.R. 
Part 4) does not provide rating criteria specifically for 
residuals of a varicocelectomy, the law provides that an 
unlisted condition is rated analogously to a closely related 
disease or injury.  38 C.F.R. § 4.20.  The Board remand noted 
that in evaluating the veteran's disability a discussion was 
necessary on the applicability of Diagnostic Code 7529, which 
states that benign neoplasms of the genitourinary system are 
rated based on renal or voiding dysfunction.  

A review of the medical evidence of record, including a 
November 1999 VA genitourinary examination report, however, 
reveals that the sole residual of the veteran's left 
varicocelectomy appears to be pain, which is variously 
diagnosed as scrotalgia, testalgia, causalgia, orchialgia, 
genitofemoral-ilioinguinal nerve pain, and ilioguinal 
neuralgia.  Nevertheless, statements of the veteran and his 
representative submitted after his November 1999 VA 
examination reflect complaints relating to voiding 
dysfunction and to claimed infertility as a result of the 
varicocelectomy.  Such suggests the veteran's service-
connected condition may have increased in severity.  It is 
noted that the November 1999 VA examination report does not 
cite any voiding dysfunction complaints or findings, nor does 
it address the issue of claimed infertility (which, 
incidentally, was noted prior to the veteran's 
varicocelectomy in service).  In view of this and the 
veteran's recent allegations, a current VA examination is in 
order to evaluate all residuals of the veteran's left 
varicocelectomy.  

Also pertaining to the matters at hand, it is noted that in a 
March 1994 VA Form 9, Appeal to Board of Veterans' Appeals, 
the veteran requested a hearing at the RO.  A hearing was 
scheduled for May 9, and the veteran and his representative 
were notified thereof by correspondence dated March 29.  In a 
statement received on April 8, the veteran requested that his 
hearing be rescheduled.  An April 18 letter notified the 
veteran and his representative that the hearing had been 
rescheduled for June 16.  In a letter dated June 17, the day 
after the hearing was to have been conducted, the veteran's 
representative asked that the hearing scheduled for May 9 be 
postponed.  The representative's letter was annotated, 
apparently by RO personnel, with "Do not resch."  From the 
record, it appears the veteran did not attend a hearing but 
may still desire one.  The RO should clarify this matter.  

It is also noted that the veteran has relocated several times 
and has been treated at several different military, civilian, 
and VA medical facilities.  In December 1999, he furnished a 
list of cities in which he claimed to have received medical 
treatment.  The RO should ensure that all medical evidence 
pertinent to the veteran's appeal is obtained for inclusion 
in the file.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, as indicated above, this case was remanded in August 
1999, in part, for a de novo review of the evidence by the 
RO.  The file does not reflect that such a review was 
conducted or that a Supplemental Statement of the Case has 
been issued to the veteran; the RO should therefore rectify 
this due process deficiency.  See Stegall v. West, 11 Vet. 
App. 268 (1998); 38 C.F.R. §§ 19.31, 19.38.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the names and 
addresses of all health care providers 
(VA or non-VA) where the veteran has 
received treatment for a back disorder 
and for residuals of a left 
varicocelectomy since service.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.

2.  Thereafter, the veteran should be 
afforded a VA genitourinary examination 
to determine the current severity of his 
service-connected residuals of a left 
varicocelectomy.  All indicated special 
studies should be conducted and all 
findings reported in detail.  The claims 
folder should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should reflect that a review of 
the claims file was accomplished.  All 
findings necessary for rating the 
service-connected residuals of a left 
varicocelectomy should be reported in 
detail, to include voiding dysfunction, 
if any, and whether claimed infertility 
is a result of the varicocelectomy.

3.  The RO should clarify for the record, 
in light requests for postponing hearings 
in 1994, whether the veteran still 
desired a personal hearing at the RO 
before a hearing officer.  If so, he 
should be afforded an opportunity for 
such hearing.

4.  Thereafter, following completion of 
all indicated development, the RO should 
readjudicate, on the merits, the 
veteran's claims for service connection 
for a low back disability and for an 
increased rating for residuals of a left 
varicocelectomy.  The RO in this regard 
must ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and its implementing regulations 
are completed.  If the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court), for additional evidentiary development or other 
action, be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, the VBA Adjudication Procedure Manual, M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases remanded by the 
Board and the Court.




		
	DEBBIE A. RIFFE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2001).


